EXHIBIT 10.26
 
THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), OR ANY OTHER SECURITIES
LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR TRANSFERRED OR
OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH
SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL TO THE ISSUER OF
THESE SECURITIES THAT SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.
 

 
Date: May 10, 2011
 



WARRANT FOR THE PURCHASE OF SHARES OF


COMMON STOCK OF OPTIONS MEDIA GROUP HOLDINGS, INC.


THIS IS TO CERTIFY that, for value received, The Big Company, LLC (the
“Holder”), is entitled to purchase, subject to the terms and conditions
hereinafter set forth, 25,000,000 shares of Options Media Group Holdings, Inc.,
a Nevada corporation (the “Company”) common stock, $0.001 par value per share
(the “Common Stock”) and to receive certificates for the Common Stock so
purchased.  The exercise price of this Warrant is $0.02 per share, subject to
adjustment as provided below (the “Exercise Price”).


1.            Exercise Period.  This Warrant may be exercised by the Holder
beginning on the date listed above (the “Issuance Date”), and ending at 5:00 pm,
New York time, three years thereafter (the “Exercise Period”).  This Warrant
will terminate automatically and immediately upon the expiration of the Exercise
Period.


2.             Exercise of Warrant.


(a) Exercise.  This Warrant may be exercised, in whole or in part, at any time
and from time to time during the Exercise Period.  Such exercise shall be
accomplished by tender to the Company of an amount equal to the Exercise Price
multiplied by the number of underlying shares being purchased (the “Purchase
Price”), by wire transfer or by certified check or bank cashier’s check, payable
to the order of the Company.  As a condition of exercise, the Holder shall where
applicable execute a customary investment letter and accredited investor
questionnaire.  The Holder’s right to exercise this Warrant is subject to
compliance with any applicable laws and rules including Section 5 of the
Securities Act of 1933.
 
(b) Upon receipt of the Purchase Price in Section 2(a) together with
presentation and surrender to the Company of this Warrant with an executed
subscription form in substantially the form attached hereto as Exhibit A (the
“Subscription”), the Company will deliver to the Holder, as promptly as
possible, a certificate or certificates representing the shares of Common Stock
so purchased, registered in the name of the Holder or its transferee (as
permitted under Section 3 below).  With respect to any exercise of this Warrant,
the Holder will for all purposes be deemed to have become the holder of record
of the number of shares of Common Stock purchased hereunder on the date a
properly executed Subscription and payment of the Purchase Price is received by
the Company (the “Exercise Date”), irrespective of the date of delivery of the
certificate evidencing such shares, except that, if the date of such receipt is
a date on which the stock transfer books of the Company are closed, such person
will be deemed to have become the holder of such shares at the close of business
on the next succeeding date on which the stock transfer books are
open.  Fractional shares of Common Stock will not be issued upon the exercise of
this Warrant.  In lieu of any fractional shares that would have been issued but
for the immediately preceding sentence, the Holder will be entitled to receive
cash equal to the current market price of such fraction of a share of Common
Stock on the trading day immediately preceding the Exercise Date.  In the event
this Warrant is exercised in part, the Company shall issue a New Warrant
(defined below) to the Holder covering the aggregate number of shares of Common
Stock as to which this Warrant remains exercisable for.  The Company
acknowledges and agrees that this Warrant was issued on the Issuance Date.
 
 
1

--------------------------------------------------------------------------------

 


3.             Recording, Transferability, Exchange and Obligations to Issue
Common Stock.
 
(a)           Registration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary from
the transferee and transferor.


(b)           Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto as Exhibit B duly
completed and signed, to the Company at its address specified herein.  As a
condition to the transfer, the Company may request a legal opinion as
contemplated by the legend.  Upon any such registration or transfer, a New
Warrant to purchase Common Stock, in substantially the form of this Warrant (any
such new Warrant, a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.


(c)           This Warrant is exchangeable upon its surrender by the Holder to
the Company for New Warrants of like tenor and date representing in the
aggregate the right to purchase the number of shares purchasable hereunder, each
of such New Warrants to represent the right to purchase such number of shares as
may be designated by the Holder at the time of such surrender (not to exceed the
aggregate number of shares underlying this Warrant).


(d)           The Company’s obligations to issue and deliver Common Stock in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Common Stock.  Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant  as required pursuant to the terms hereof.
 
 
2

--------------------------------------------------------------------------------

 


4.             Adjustments to Exercise Price and Number of Shares Subject to
Warrant.  The Exercise Price and the number of shares of Common Stock
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of any of the events specified in this Section
4.  For the purpose of this Section 4, “Common Stock” means shares now or
hereafter authorized of any class of common stock of the Company, however
designated, that has the right to participate in any distribution of the assets
or earnings of the Company without limit as to per share amount (excluding, and
subject to any prior rights of, any class or series of preferred stock).


(a)           In case the Company shall (i) pay a dividend or make a
distribution in shares of Common Stock to holders of shares of Common Stock,
(ii) subdivide its outstanding shares of Common Stock into a greater number of
shares, (iii) combine its outstanding shares of Common Stock into a smaller
number of shares, or (iv) issue by reclassification of its shares of Common
Stock other securities of the Company, then the Exercise Price in effect at the
time of the record date for such dividend or on the effective date of such
subdivision, combination or reclassification, and/or the number and kind of
securities issuable on such date, shall be proportionately adjusted so that the
Holder of the Warrant thereafter exercised shall be entitled to receive the
aggregate number and kind of shares of Common Stock (or such other securities
other than Common Stock) of the Company, at the same aggregate Exercise Price,
that, if such Warrant had been exercised immediately prior to such date, the
Holder would have owned upon such exercise and been entitled to receive by
virtue of such dividend, distribution, subdivision, combination or
reclassification.  Such adjustment shall be made successively whenever any event
listed above shall occur.


(b)           In case the Company shall fix a record date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
surviving corporation) of cash, evidences of indebtedness or assets, or
subscription rights or warrants, the Exercise Price to be in effect after such
record date shall be determined by multiplying the Exercise Price in effect
immediately prior to such record date by a fraction, the numerator of which
shall be the Fair  Market Value per share of Common Stock on such record date,
less the amount of cash so to be distributed or the Fair Market Value (as
determined in good faith by, and reflected in a formal resolution of, the board
of directors of the Company) of the portion of the assets or evidences of
indebtedness so to be distributed, or of such subscription rights or warrants,
applicable to one share of Common Stock, and the denominator of which shall be
the Fair Market Value per share of Common Stock.  Such adjustment shall be made
successively whenever such a record date is fixed; and in the event that such
distribution is not so made, the Exercise Price shall again be adjusted to be
the Exercise Price, which would then be in effect if such record date had not
been fixed.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding any provision herein to the contrary, no
adjustment in the Exercise Price shall be required unless such adjustment would
require an increase or decrease of at least 1% in the Exercise Price; provided,
however, that any adjustments which by reason of this Section 4(c) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.  All calculations under this Section 4 shall be made to
the nearest cent or the nearest one-hundredth of a share, as the case may be.


(d)           In the event that at any time, as a result of an adjustment made
pursuant to Section 4(a) above, the Holder of any Warrant thereafter exercised
shall become entitled to receive any shares of capital stock of the Company
other than shares of Common Stock, thereafter the number of such other shares so
receivable upon exercise of any Warrant shall be subject to adjustment from time
to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the shares of Common Stock contained in this Section
4, and the other provisions of this Warrant shall apply on like terms to any
such other shares.


(e)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding, (1) the Company effects any merger or consolidation of the Company
with or into another company, (2) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (3)
any tender offer or exchange offer (whether by the Company or another company or
person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (4)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Common Stock then issuable
upon exercise in full of this Warrant (the “Alternate Consideration”). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder’s option and request, any successor to the Company
or surviving entity in such Fundamental Transaction shall issue to the Holder a
New Warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof.  Any such
successor or surviving entity shall be deemed to be required to comply with the
provisions of this Section 4(e) and shall insure that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.
 
 
4

--------------------------------------------------------------------------------

 


(f)           In case any event shall occur as to which the other provisions of
this Section 4 are not strictly applicable but the failure to make any
adjustment would not fairly protect the purchase rights represented by this
Warrant in accordance with the essential intent and principles hereof, then, in
each such case, the Company shall effect such adjustment, on a basis consistent
with the essential intent and principles established in this Section 4, as may
be necessary to preserve, without dilution, the purchase rights represented by
this Warrant.


(g)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 4, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Common Stock or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.


(h)           Price Protection.
 
(i)  If, at any time during the Exercise Period, the Company shall issue any
Common Stock or securities exchangeable for, convertible into or exercisable for
Common Stock (any “Common Stock Equivalents”), except for the Excepted Issuances
(as hereinafter defined), for a consideration per share of Common Stock that is
less than the Exercise Price that would be in effect at the time of such issue,
then, and thereafter successively upon each such issuance, the Exercise Price
shall be reduced to such other lower issue price.  Common Stock or Common Stock
Equivalents issued or issuable by the Company for no consideration will be
deemed issuable or to have been issued for $0.001 per share of Common
Stock.  “Excepted Issuances” shall mean any proposed sale, transfer or issuance
by the Company of its Common Stock or Common Stock Equivalents not to exceed
45,640,916 shares in connection with (A) full or partial consideration in
connection with a strategic merger, acquisition, consolidation or purchase of
the securities or assets of a corporation or other entity (or any division or
business unit thereof), or (B) full or partial consideration in connection with
a strategic supply, sale or license agreements and other partnering arrangements
so long as such issuances are not for the purpose of raising capital.
 
(ii)  If, at any time during the Exercise Period, the Company shall issue any
Common Stock or Common Stock Equivalents for a consideration per share of Common
Stock that is higher than the Exercise Price that would be in effect at the time
of such issue, then, the Company further agrees to negotiate in good faith with
the Holder to adjust the Exercise Price to protect the value of the Warrants
from the financial dilution inherent in the issuance. Provided, however, no
adjustment shall be required in the case of any public offering at a customary
discount form fair market value among arms-length parties trying in good faith
to maximize the value of the offering to the issuer.  In addition at any time
during the Exercise Period (except where the Common Stock and/or Common Stock
Equivalents are issued in connection with a merger to acquire an unaffiliated
company and no other persons are offered pre-emptive rights in such merger), the
Holder shall have the pre-emptive right to purchase up to 7% of the Company’s
outstanding shares of Common Stock on a fully diluted basis at the price per
share that the Company is offering Common Stock or Common Stock Equivalents to
third parties for a consideration per share of Common Stock that is higher than
the Exercise Price that would be in effect at the time of such issue.
 
 
5

--------------------------------------------------------------------------------

 


5.             Legend.  If there is not a current effective registration
statement in effect and the exemption provided by Rule 144 under the Securities
Act is unavailable when exercised, the stock certificates shall bear the
following legend.


“The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Securities Act”), and may not be offered for
sale or sold except pursuant to (i) an effective registration statement under
the Securities Act, or (ii) an opinion of counsel to the issuer, that an
exemption from registration under the Securities Act is available.”


6.             Reservation of Common Stock.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Common Stock upon exercise of this Warrant as herein
provided, the number of shares of Common Stock which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of persons other than the Holder
(taking into account the adjustments and restrictions of Section 4).  The
Company covenants that all Common Stock so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.


7.             Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity (which may include a surety bond), if
requested.  Applicants for a New Warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe.  If a New Warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver such mutilated Warrant to the Company as a condition precedent to the
Company's obligation to issue the New Warrant.


8.             Charges, Taxes and Expenses. Issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Common Stock or Warrants in a name other
than that of the Holder.  The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Common Stock upon exercise hereof.
 
 
6

--------------------------------------------------------------------------------

 


9.             Certain Notices to Holder.


In the event of (a) any fixing by the Company of a record date with respect to
the holders of any class of securities of the Company for the purpose of
determining which of such holders are entitled to dividends or other
distributions, or any rights to subscribe for, purchase or otherwise acquire any
shares of capital stock of any class or any other securities or property, or to
receive any other right, (b) any capital reorganization of the Company, or
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all of the assets or business of the Company
to, or consolidation or merger of the Company with or into, any other entity or
person, or (c) any voluntary or involuntary dissolution or winding up of the
Company, then and in each such event the Company will give the Holder a written
notice specifying, as the case may be (i) the record date for the purpose of
such dividend, distribution, or right, and stating the amount and character of
such dividend, distribution, or right; or (ii) the date on which any such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, conveyance, dissolution, liquidation, or winding up is to take place and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such capital stock or securities receivable upon the exercise of this
Warrant) shall be entitled to exchange their shares of Common Stock (or such
other stock securities) for securities or other property deliverable upon such
event.  Any such notice shall be given at least 10 days prior to the earliest
date therein specified.


10.           No Rights as a Shareholder.  This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company, nor
to any other rights whatsoever except the rights herein set forth.  Provided,
however, the Company shall not close any merger arising out of any merger
agreement in which it is not the surviving entity, or sell all or substantially
all of its assets unless the Company shall have first provided the Holder with
20 days’ prior written notice.


11.           Additional Covenants of the Company.  If upon issuance of any
shares for which this Warrant is exercisable, the Common Stock is listed for
trading or trades on any national securities exchange upon the issuance, the
Company shall, at its expense, promptly obtain and maintain the listing or
qualifications for trading of such shares.


The Company shall comply with the reporting requirements of Sections 13 and
15(d) of the Securities Exchange Act of 1934 for so long as and to the extent
that such requirements apply to the Company.


The Company shall not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issuance or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant.  Without limiting the generality of the foregoing, the Company (a) will
at all times reserve and keep available, solely for issuance and delivery upon
exercise of this Warrant, shares of Common Stock issuable from time to time upon
exercise of this Warrant, (b) will not increase the par value of any shares of
Common Stock issuable upon exercise of this Warrant above the amount payable
therefor upon such exercise, and (c) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable stock.


12.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Company, the Holder and their respective successors
and permitted assigns.


13.           Severability.  Every provision of this Warrant is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the remainder of this
Warrant.
 
 
7

--------------------------------------------------------------------------------

 
 
14.           Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Florida without regard to choice of law
considerations.


15.           Attorneys’ Fees.  In any action or proceeding brought to enforce
any provision of this Warrant, the prevailing party shall be entitled to recover
reasonable attorneys’ fees in addition to its costs and expenses and any other
available remedies.


16.           Entire Agreement. This Warrant (including the Exhibits attached
hereto) constitutes the entire understanding between the Company and the Holder
with respect to the subject matter hereof, and supersedes all prior
negotiations, discussions, agreements and understandings relating to such
subject matter.


17.           Good Faith. The Company will not, by amendment of its Certificate
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate  in order to protect the rights of the holder of this
Warrant against such impairment.


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first set forth above.
 
 

  Options Media Group Holdings, Inc.            
By:
        Keith St. Clair       Chairman  

 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit A


SUBSCRIPTION FORM


(To be Executed by the Holder to Exercise the Rights To Purchase Common Stock
Evidenced by the Within Warrant)


The undersigned hereby irrevocably subscribes for _________ shares of the Common
Stock (the “Stock”) of Options Media Group Holdings, Inc. (the “Company”)
pursuant to and in accordance with the terms and conditions of the attached
Warrant (the “Warrant”), and hereby makes payment of $_______ therefore by
tendering cash, wire transferring or delivering a certified check or bank
cashier’s check, payable to the order of the Company.  The undersigned requests
that a certificate for the Common Stock be issued in the name of the undersigned
and be delivered to the undersigned at the address stated below.  If the Common
Stock is not all of the shares purchasable pursuant to the Warrant, the
undersigned requests that a new Warrant of like tenor for the balance of the
remaining shares purchasable thereunder be delivered to the undersigned at the
address stated below.


In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).


I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons on Exhibit A-1 to the Warrant.  If the SEC has amended
the rule defining the definition of accredited investor, I acknowledge that as a
condition to exercise the Warrant, the Company may request updated information
regarding the Holder’s status as an accredited investor.  My exercise of the
Warrant shall be in compliance with the applicable exemptions under the
Securities Act and applicable state law


I understand that if at this time the Common Stock has not been registered under
the Securities Act, I must hold such Common Stock indefinitely unless the Common
Stock is subsequently registered and qualified under the Securities Act or is
exempt from such registration and qualification.  I shall make no transfer or
disposition of the Common Stock unless (a) such transfer or disposition can be
made without registration under the Securities Act by reason of a specific
exemption from such registration and such qualification, or (b) a registration
statement has been filed pursuant to the Securities Act and has been declared
effective with respect to such disposition.  I agree that each certificate
representing the Common Stock delivered to me shall bear substantially the same
as set forth on the front page of the Warrant.


I further agree that the Company may place stop transfer orders with its
transfer agent same effect as the above legend.  The legend and stop transfer
notice referred to above shall be removed only upon my furnishing to the Company
of an opinion of counsel to the Company to the effect that such legend may be
removed.


Date:_______________________________
Signed: _______________________________
Print Name:____________________________
Address:______________________________
 
Date:_______________________________
 
Signed: _______________________________
Print Name:____________________________
Address:______________________________


 
9

--------------------------------------------------------------------------------

 
 
Exhibit A-1
 
For Individual Investors Only:
 
1.           A person who has an individual net worth, or combined net worth
(with his or her spouse) who has, in excess of $1,000,000.  For purposes of this
question, “net worth” means the excess of total assets at fair market
value.  The fair market value of my primary residence and the indebtedness on
mortgages or deeds of trust related to such residence shall be excluded unless
the indebtedness exceeds the fair market value.
 
2a.         A person who had individual income (exclusive of any income
attributable to the person’s spouse) of more than who has $200,000 in each of
the two most recently completed years and who reasonably expects to have an
individual income in excess of $200,000 this year.
 
2b.         Alternatively, a person, who with his or her spouse, has joint
income in excess of $300,000 in each applicable year.
 
 
3.           A director or executive officer of the Company.
 
Other Investors:
 
4.           Any bank as defined in Section 3(a)(2) of the Securities Act of
1933 (“Securities Act”) whether acting in its individual or fiduciary capacity;
any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934; insurance company as defined in Section 2(13) of the
Securities Act; investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
Act; Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000, or if a self-directed plan, with investment decisions made solely
by persons that are accredited investors.
 
5.           A private business development company as defined in Section
202(a)(22) of the Investment Advisors Act of 1940.
 
6.           An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.
 
7.           A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of the
Securities Act.
 
8.           An entity in which all of the equity owners are accredited
investors.
 
 
10

--------------------------------------------------------------------------------

 

Exhibit B
 
ASSIGNMENT


(To be Executed by the Holder to Effect Transfer of the Attached Warrant)


For Value Received Options Media Group Holdings, Inc. hereby sells, assigns and
transfers to Remster2, LLC the Warrant attached hereto and the rights
represented thereby to purchase 51,714,954 shares of Common Stock in accordance
with the terms and conditions hereof, and does hereby irrevocably constitute and
appoint ___________________________ as attorney to transfer such Warrant on the
books of the Company with full power of substitution.


                                                                          
Dated: ________________________
Please print or typewrite
name and address of
assignee:
 
 
Signed: _____________________________
Please insert Social Security
or other Tax Identification
Number of Assignee:

        
Dated: ________________________
Please print or typewrite
name and address of
assignee:
 
 
Signed: _____________________________
Please insert Social Security
or other Tax Identification
Number of Assignee:
 

 
 
 
11
 